DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 11, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groesch (US 20090323975 A1).

Regarding claim 1, Groesch discloses communication device for a hearing protection device, the hearing protection device (figure 1, 105) comprising one or more cups (combo of 112 and 121) having one or more speakers (see paragraph [0023], item 1932 of figure 19) and an audio input (input of 202 of figure 2), the communication device comprising: 
an enclosure (outside of 214) comprising a device mount (see paragraph [0029]), wherein the enclosure is removably secured to at least one of the one or more cups via the device mount (paragraph [0029]);  
a microphone (1510 of figures 15 and 16, not physically connected but devices may have multiple parts) that captures audio;  
a radio transceiver (2144 or 214n) that wirelessly transmits the audio captured by the microphone to a remote user and wirelessly receives one or more wireless signals carrying audio from the remote user (paragraph [0053] teaches at least VoIP); and 
an audio output (output of 206) that connects to the audio input (input of 202) of the hearing protection device, wherein the audio carried by the one or more wireless signals is transmitted to the one or more speakers via the audio output (paragraphs [0027], [0030], and [0044]-[0046]).


Regarding claim 2, Groesch discloses wherein the enclosure comprises a back end having an arcuate shape to receive the at least one of the one or more cups (see figures 2-5, back of 214 receives surrounding side of 142 for snug fit).

Regarding claim 5, Groesch discloses wherein the audio output (output of 206) comprises a connector that is aligned such that the connector physically connects to the audio input (input of 202) when the communication device is secured to the at least one of the one or more cups (see figures 2-5, back of 214 receives surrounding side of 142 for snug fit).

Regarding claim 6, Groesch discloses further comprising a power source (1728 of figure 17).


Regarding claim 7, Groesch discloses a communication device for a hearing protection headset (figure 1, 105), the hearing protection headset comprising one or more speakers (see paragraph [0023], item 1932 of figure 19) and an audio input (input of 202 of figure 2), the communication device comprising: 
a device mount (paragraph [0029] mentions retention mechanisms) that removably secures the communication device (item 214 of figures 2 and 17) to the hearing protection headset (see figures 2-5); 
a microphone (1510 of figures 15 and 16, not physically connected but devices may have multiple parts) that captures audio; 
a radio transceiver (2144 or 214n) that wirelessly transmits the audio captured by the microphone and wirelessly receives audio via one or more wireless signals (paragraph [0053] teaches at least VoIP); and 



Regarding claim 8, Groesch discloses further comprising an enclosure having an arcuate shape to receive a portion of the hearing protection headset (see figures 2-5, back of 214 receives surrounding side of 142 for snug fit).

Regarding claim 11, Groesch discloses wherein the device mount is movable (at least with the rest of 214) to engage and disengage the hearing protection headset (see figures 2-5, paragraph [0029], mentions retention mechanisms).

Regarding claim 12, Groesch discloses wherein the audio output (output of 206) comprises a connector that is aligned such that the connector physically connects to the audio input (input of 202) when the communication device is secured to the hearing protection headset (see figures 2-5, back of 214 receives surrounding side of 142 for snug fit).

Regarding claim 14, Groesch discloses further comprising a power source (1728 of figure 17).


Regarding claim 15, Groesch discloses a method of improving a hearing protection headset (figure 1, 105), the hearing protection headset comprising one or more speakers (see paragraph [0023], item 1932 of figure 19) and an audio input (input of 202 of figure 2), the method comprising: 
providing a communication device (214 of figures 2 and 17) comprising: 
a device mount (paragraph [0029] mentions retention mechanisms) that removably secures the communication device (214 of figures 2 and 17) to the hearing protection headset (see figures 2-5); 
a microphone (1510 of figures 15 and 16, not physically connected but devices may have multiple parts) that captures audio; 
a radio transceiver (2144 or 214n) that wirelessly transmits the audio captured by the microphone and wirelessly receives audio via one or more wireless signals (paragraph [0053] teaches at least VoIP); and 
an audio output (output of 206); 
engaging the hearing protection headset with the device mount such that the communication device is secured to the hearing protection headset (see figures 2-5, paragraph [0029]); 
transmitting the audio from the one or more wireless signals to the one or more speakers of the hearing protection headset via the audio output (paragraphs [0027], [0030], and [0044]-[0046]); and 
transmitting the audio captured by the microphone wirelessly via the radio transceiver (paragraph [0053]).

Regarding claim 16, Groesch discloses further comprising disengaging the device mount from the hearing protection headset to permit removal of the communication device from the hearing protection headset (see figures 2-5, reverse order).

Regarding claim 19, Groesch discloses wherein the audio output (output of 206) comprises a connector that is aligned such that the connector physically connects to the audio input (input of 202) when the communication device is secured to the hearing protection headset (see figures 2-5, back of 214 receives surrounding side of 142 for snug fit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groesch (US 20090323975 A1) in view of Aileo et al. (US 4905322).


Groesch does not expressly disclose the use of hooks.
Aileo discloses a device (helmet shell 84) wherein a device mount (see column 5 lines 5-29, figures 6 and 7, hook-type mount strip 98) comprises one or more hooks that engage at least one of the one or more cups (items 10, see column 5 lines 5-29).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to use the hook-type device mount of Aileo in the system of Groesch.  The motivation for doing so would have been to allow for easy attachment/detachment.  Therefore, it would have been obvious to combine Aileo with Groesch to obtain the invention as specified in claim 3.
Claims 9, 10, 17, and 18 are rejected in an analogous manner to claim 3.

Regarding claim 4, Groesch discloses the use of conventional retention mechanisms to secure a communication device to the cups (paragraph [0029]).
Groesch does not expressly disclose wherein the device mount is removable from the enclosure.
Aileo discloses wherein an attachment (see column 5 lines 5-29, figures 6 and 7, helmet shell 94) is removably secured to at least one of one or more cups (10) via a device mount (at least material 36), 
wherein the device mount is removable (at least detachable from hook-type strip 98) from an enclosure of the attachment (shell 84, see column 5 lines 5-29).
.


Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groesch (US 20090323975 A1) in view of Mann (US 20180338201 A1).

Regarding claim 13, Groesch does not expressly disclose a wireless connection to from the audio output to the audio input.
Mann discloses wherein an audio output (figure 4, from processed audio from 306) from external device (301) connects wirelessly (see paragraph [0048] link 310 may be wireless) to an audio input of an earpiece housing (input of 209).  Inherently, device 301 comprises a wireless transmitter in order to transmit via the wireless link.  
At the time of the invention it would have been obvious to a person of ordinary skill in the art to use the wireless link (and inherent transmitter) of Mann in the system of Groesch.  The motivation for doing so would have been allow for a better look esthetically and less vulnerable physically connected wires.  Therefore, it would have been obvious to combine Mann with Groesch to obtain the invention as specified in claim 13.

.


Response to Arguments
Applicant's arguments filed October 9th, 2020 have been fully considered but they are not persuasive.   In general, applicant relies on overly rigid definitions of the terms used in the claims.  The scope of the claims is the broadest reasonable interpretation of the terms.  It is suggested applicant expressly include in the claims the limitations they are relying upon.  
Applicant’s amendment to the specification has overcome the drawing rejections.
Applicant argues that Groesch does not disclose a hearing protection device (see applicant’s arguments dated October 9th, 2020, page 8).  However, the broadest reasonable interpretation of a hearing protection device includes any device that protects a user’s inner or outer ear (which are used for hearing obviously).  Since the ear cups of Groesch cover the ears of the user, they also physically protect them by providing a physical barrier to block objects and soundwaves.  Therefore, Groesch does disclose a hearing protection device.
Regarding applicant’s arguments that the microphone is not part of the communication device (see applicant’s arguments dated October 9th, 2020, page 9), the examiner maintains that although not physically connected they may be considered parts of same device.  In other words, boom mic 1510 and modules 214 may be provided as packed set, to provide a communication device.  Given that applicant has chosen not to include such a limitation, being physically connected is not a requirement may also be detached from a port (not shown) on the bottom of a speaker enclosure 112 when not being used”.  Meaning the microphone is not physically integral to the headphone cups either.  
To clarify, the examiner is reading Groesch as using 105 mean all the items as a whole, including the ear cups (112 and 121) and band (155) as well as items 214 and optionally boom mic 1510 (see figures 1, 6, and 14-16).   Applicant’s claims are broad.  Claim 1, for example states “A communication device for a hearing protection device” which could mean either the communication device is part of the protection device or an add on accessory to the device.  
Applicant’s arguments that the microphone and specifically the VoIP portions only relate to portions of 105 other than items 214 (see applicant’s arguments dated October 9th, 2020, page 9) are not convincing.  Clearly although a user may avoid using the use of items 214 by use of a hardwired connection (through cable 125, see figures 1 and 14), they would also see the benefit of an untethered connection through wireless options provided by modules 214 (see 12 and 13 and related Bluetooth and WiFi disclosure).
The examiner would like to note that a typo of noting the VoIP portion being mentioned in paragraph [0054] and not [0053] as stated by applicant has been corrected in the rejection as above.   Such would have been readily evident from a text search of the document.

  Regarding applicant’s arguments with respect to claim 11 (see applicant’s arguments dated October 9th, 2020, page 10), the claim language is broad.  Figures 205 clearly show that at least items 214 as whole must be moved to engage and disengage.  Perhaps applicant could be more specific on what or how things are moving.
Regarding applicant’s challenge of the examiner’s official notice (see applicant’s arguments dated October 9th, 2020, see at least bottom of page 12, see full arguments pages 11-15), the examiner has provided the evidence as asked in the Aileo and Mann references as above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shapes of items, moving parts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's dispute of the examiner’s official notice necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654